 

 

 

Exhibit 10.2

Pro-Dex Inc.

                Annual Incentive Plan for the Senior Management Team

(Last updated: 05/19/2010)

 

The goal of this Incentive Compensation Plan is to directly align the focus and
remuneration of divisional and corporate management with that of the
shareholders.  This means that long term growth in the value of the business, in
addition to short term profit increases, will be key considerations in awarding
bonuses.  Individuals receiving bonuses should have the criteria used in
determining and measuring those bonuses fall within events which they can
control and/or influence.  Individuals, and individual business units, should be
rewarded for their performance and should not be penalized for the failure of
another unit or department, yet at the same time, at another level, it is
important to recognize that we are all in this together.  Incentive Compensation
should be adequately high to motivate the best managers, yet not become an
obstacle in the minds of shareholders that management is receiving a
disproportionate award.  Each of these considerations is addressed and included
in this plan.

 

The objective of this Annual Incentive Compensation Plan for the Senior
Management Team (the “AIP") is to recognize the achievement of above average
results in the current fiscal year. These goals are consistent with the
guidelines and objectives of the incentive compensation program as established
by the Board of Directors.

 

Participation

 

Participants in the plan shall include the Chief Executive Officer and such
other officers and key employees whose performance will have a significant
impact upon the Company’s success and whom the Chief Executive Officer and the
Compensation Committee approve for participation.

 

Annual Cash Bonus

 

The targeted bonus award for each participant, assuming 100% achievement of the
aggregate AIP performance goals, is not more than 50% of base salary.  The
maximum award for any individual participant is 200% of the target bonus, i.e.,
100% of base salary.

 

Bonuses are to be paid in cash annually following the conclusion of the fiscal
year end audit and the certification and filing of the Company’s annual Form
10-K with the SEC.  Determination of each participant’s eligibility, target
bonus amount as a percentage of salary, and Performance Objectives and their
respective weighting will be determined and agreed to by the participant, CEO
and the Compensation Committee at the beginning of the fiscal year.

 

 

--------------------------------------------------------------------------------

 


Performance Objectives

The individual performance objectives to be used in calculating the amount of
the AIP award may vary from one participant to another so long as each objective
is associated with a measurable outcome and is tied to the achievement of the
overall Company objectives and strategy.  Each participant may have from three
to six Performance Objectives with the weighting of each Performance Objective
based upon its perceived impact upon the Company’s success and the individual
participant’s ability to influence each Performance Objective.  All such
Performance Objectives must be approved by the Compensation Committee in writing
not later than the 75th day of each fiscal year, i.e., September 13th. 

 

Performance Objectives may include such measurable targets as (but not limited
to) revenue, operating income, EBITDA or net income growth, market share gains,
return on equity, cash flow,  budgeted financial or operating goals, expense
management, productivity improvements, new product development or qualification,
cost reduction, and customer and/or employee satisfaction.  Individual Strategic
Objectives may include very specific projects for which an individual has
significant control over, such as, for example, the completion of a specific
project by a specific date, implementation of a new IT system, relocation of a
facility or product line, development and qualification of a specific new
product, etc.  Each Objective, either performance or strategic, must be
developed and defined adequately to permit a clear evaluation of accomplishment
against the objective at the end of the measurement period.

 

With regard to the award for the CEO for the initial year (FYE 6/30/2011) of the
AIP, the following performance objectives apply: (note – these should be
negotiated with the CEO as he prepares his business plan for 2011 – the
objectives reflected below are illustrative only at this point)

 

Performance Objective   

Weighting

Achieve budget pre-tax income    

30%

Achieve strategic objectives      

15%

Achieve budgeted free cash flow     

10%

Increase revenues 6%  

10%

Increase Operating income >10%    

30%

Achieve Return on Investment >10%   

      5%

Total     

100%

 

Budget operating income (30%) is the amount of pre-tax profit reflected in the
final budget approved by the CEO and the Board.

 

 

--------------------------------------------------------------------------------

 


 

Budget objectives (15%) are the not more than three strategic or operating
objectives that the individual, department, or the Company as a whole must
achieve in order to move the Company forward towards the implementation of its
strategy and the accomplishment of its goals.  Each objective is worth 5 points
of the total 15 for this criteria.

 

Budgeted free cash flow (10%) is the amount of cash flow forecasted for the year
in the final budget as approved by the CEO.  Cash flow will be measured using
the statement of cash flow as prepared by the Company’s auditors as part of the
year end financial statements.  Free cash flow is defined as the net cash
provided by operations less capital expenditures and required payments of long
term debt principal.

 

Revenue growth in excess of the 6% target (10%) will be measured based upon the
audited year end financial statement compared to that of the previous year.

 

Return on investment in excess of a 10% target (5%) is calculated based upon the
Company’s prior year end equity balance and the current year’s audited net
income.

 

Operating income growth in excess of the10% target (30%) will be measure based
upon the audited year end financial statement compared to that of the previous
year.

 

Productivity growth in excess of the 6% target (5%) is measured based upon
revenues per employee for the current and prior years.  Revenue per employee
equals total revenue divided by the month end average number of employees for
each of the twelve months included in the fiscal year.

 

Adjustments to any of the above criteria may be made by the Compensation
Committee in order to recognize one-off events or items that might penalize or
reward individuals who had no participation or control in the event.  That said,
such adjustments will be very rarely made and then only in extreme situations. 
Management is expected to anticipate events that will occur in the immediate
fiscal year as part of the budgeting process.  In making any such adjustments to
either reported or budgeted results, the Compensation Committee may, at its sole
discretion, recognize the impact of non-recurring or unusual items, including
but not limited to the following:

 

a.   Extraordinary gains and losses as defined by generally accepted accounting
principles,

 

b.   Write-downs of goodwill,

 

c.   Gains or losses on the sale of a business or product line,

 

d.   Losses due to a force majeure,

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

e.   Change in accounting method due to a change in GAAP during its first year
of application,

 

f.    Gains or losses on lawsuits unrelated to the operations of the business
(including but not limited to the Orange County Water District case costs and
settlement), and

 

g.   Any other negative impact on the actual results of the Company (lost
revenue or incurred expense) which the Board of Directors, in its sole
discretion, determines was beyond the participant’s control or influence.

 

Each individual criteria for the AIP will stand on its own merit and no bonus
will be paid for the performance against any criteria that is less than 80% of
the target, i.e., a bonus criteria that is achieved at less than 80% will be
counted as a zero in the points earned column.  In the event that a “hurdle”
rate, such as budgeted plan targets, ROI, growth, etc are exceeded, then the
relative points awarded under that criteria may exceed the amount shown above by
the ratio of the actual over the target but not more than 300% of the target
points.  As a result, based upon the AIP’s measurable criteria, the bonus paid
out could be more than 100% of the target bonus, however, the total bonus paid
under the AIP will be limited to 200% of target for any individual participant.

 

 

An example of how a bonus could exceed 100% of the target bonus is set forth
below:

 

Performance Objective

Actually Plan points Bonus points

 

Achieved @ Target Earned

Budgeted operating income

120% 30% 36.0%

Strategic objectives

100% 15% 15.0%

Budgeted cash flow   

90% 10% 9.0%

Increase revenues 6%  

8% 10% 13.3%

Operating income growth >10%

13% 30% 39.0%

Return on investment >10%

       7% 5%    0.0%

Total   

100% 100% 112.3%

 

Under the above scenario, the actual bonus to be paid would be 112.3% of the
respective target bonus. 

 

Achievement of criteria and calculation of the amount of the bonus pool will
take place in local currency without regard to conversion of amounts into US
dollars.

 

 

--------------------------------------------------------------------------------

 


 

In the event of termination of employment without cause, death, or disability, a
bonus will be considered “earned” if the employee worked for the Company for
more than six-months of the fiscal year and will be paid based upon the
pro-rated number of months the participant was employed during the measurement
period.  Actual payment of any bonus earned under such circumstances would take
place following the completion of the fiscal year and at the same time as other
participants in the plan received any bonus payments earned for the year.  In
the event of termination of employment for “cause” during the fiscal year, no
bonus will be paid.

 

Awards will not be assignable or transferable other than by will or the laws of
descent and distribution.

 

Return of or Reduction in the Award

 

If following the end of the performance period, the Compensation Committee
determines that an award was, in whole or in part, based on incorrect data
(including financial results that, pursuant to applicable laws, rules,
regulations or applicable accounting principles, are required to be restate),
then the participant must return to the Company the overpayment amount.

 

This Annual Incentive Plan for the Senior Management Team is intended to comply
with Section 409A of the Internal Revenue Code.

 

 